Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2006

Perkins v. Sebring Assoc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2235




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Perkins v. Sebring Assoc" (2006). 2006 Decisions. Paper 1593.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1593


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-2235
                               ________________

                    PAMELA PERKINS; BRYANT YOUNG,

                                        Appellants

                                         v.

               SEBRING ASSOCIATES THE EXCELSIOR II;
              ANTHONY SCOTT PALMERI, Owner 140 Prospect
                     Avenue Hackensack, NJ 07601


                   ____________________________________

                 On Appeal From the United States District Court
                          For the District of New Jersey
                              (D.C. Civ. No. 04-2008)
                    District Judge: Honorable Jose L. Linares
                 _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                               October 21, 2005

         BEFORE: ROTH, RENDELL and AMBRO, CIRCUIT JUDGES

                            (Filed February 13, 2006 )
                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Police officers arrested Pamela Perkins and Bryant Young in their apartment in
“Sebring Associates/The Excelsior II,” an apartment building owned by “Anthony/Scott

Palmeri.” Perkins and Young brought suit against their building and its owner,

contending that the named Defendants/Appellees disregarded their rights when

Defendants/Appellees allowed police officers “to push their way past a security desk and

into a tenant’s apartment.” Compl. at “Questions Presented.” They also claimed that

“Sebring Associates jeopardized [their] safety and lives.” Id. at ¶ 22. More specifically,

Perkins complained that the person stationed at the front desk of the building did not alert

her to the police presence because a police officer prevented him from doing so. See id.

at ¶ 6. Perkins and Young also alleged that the police entered the building with the

permission of “The Excelsior II.” Id. at ¶ 21. In the rest of their complaint, they

described the actions of the police officers and the aftermath of their arrests.

       Perkins and Young listed their claims as violations of the Fourth Amendment and

other “civil rights,” as well as claims of “discrimination,” “violation of the right to

privacy (trespassing with no search warrant),” “embarrassment and defamation of

character,” and “financial loss.” Complaint at “Preliminary Statement” and “Questions

Presented.” 1 The District Court held that Perkins and Young failed to state a federal



   1
    On appeal, Appellants restate their allegations and specifically argue that the District
Court did not properly evaluate their claims of violations of the Fourth Amendment, their
right to quiet enjoyment of their residence, and their right to privacy. See Appellants’
Brief at 8-9. In their brief, they also include claims of trespassing, defamation, and
perjury. See id. at 10. They first raised their claim relating to quiet enjoyment in a
supplemental response to the motion to dismiss filed in the District Court. The District
Court construed any potential federal claims against the named Defendants/Appellees as

                                               2
claim and declined to exercise supplemental jurisdiction over their state law claims. See

F ED. R. C IV. P. 12(b)(6); 28 U.S.C. § 1367(c). Perkins and Young appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. We exercise plenary

review over the dismissal pursuant to Rule 12(b)(6). Lum v. Bank of Am., 361 F.3d 217,

223 (3d Cir. 2004). We review the dismissal of the state law claims pursuant to 28 U.S.C.

§ 1367(c) for abuse of discretion. Cf. De Asencio v. Tyson Foods, Inc., 342 F.3d 301,

311 (3d Cir. 2003).2

       We will affirm the District Court’s order because Perkins and Young failed to state

a claim under 42 U.S.C. § 1983. As the District Court noted, § 1983 claims require state

action. See Lugar v. Edmundson Oil Co., 457 U.S. 922, 929 (1982). In their allegations

against the named Defendants/Appellees, the entirety of which are reproduced above,

Perkins and Young did not allege state action. They did not allege that

Defendants/Appellees, who are not state actors, engaged in concerted behavior, extensive

cooperation, or a conspiracy with the state. See, e.g., Harvey v. Plains Twp. Police Dep’t,

No. 04-1148, 2005 U.S. App. LEXIS 18756, at * 24-25 (3d Cir. Aug. 30, 2005); Moore v.



claims arising under 42 U.S.C. § 1983, and did not explicitly list the state law claims it
declined to consider. Because it appears that the claim of a violation of the right to quiet
enjoyment was one of the claims the District Court evaluated, the dismissal of that claim
will be considered. However, we will not consider new claims of defamation or other
claims raised for the first time on appeal. See Harris v. City of Philadelphia, 35 F.3d 840,
845 (3d Cir. 1994).
   2
   In light of the arguments pro se Appellants present in their brief, we reject Appellees’
contention that Appellants do not challenge the dismissal of their state law claims.

                                             3
Marketplace Rest., Inc., 754 F.2d 1336, 1352-53 (7th Cir. 1985). They merely claimed

that police officers, who converged on their apartment building and prevented the person

at the front desk from calling Perkins, were allowed to enter the building to arrest them.

Such allegations do not state a claim under § 1983 for a violation of the Fourth

Amendment. Indeed, they do not state a claim upon which relief can be granted under

any federal law.

       Because Perkins and Young failed to state a federal cause of action, the District

Court properly acted within its discretion to choose not to exercise supplemental

jurisdiction over their state law claims. See 28 U.S.C. § 1367(c); De Asencio, 342 F.3d at

309.

       For the foregoing reasons, the District Court’s order will be affirmed.




                                             4